DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Specification
The amendment to the title has been accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igahara et al. (Pub. No. US 2019/0095116).

Claim 1:
Igahara et al. disclose a storage device connectable to a host, comprising: 
a nonvolatile memory [fig. 1 – NAND Flash Memory 5]; and 
a controller electrically connected to the nonvolatile memory [fig. 1 – Controller 4], wherein 
the controller is configured to select a first mode as a write mode to write data from the host to the nonvolatile memory when the controller receives a first instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)];  
n-bit data is written into a memory cell in a first area of the nonvolatile memory in the first mode [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”]; and
n is a positive integer more than or equal to 1 [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”];
the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]; and
the controller is configured to execute a write operation in the first mode or the other mode when the controller receives a write command from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190, 0246-0253 – The write is performed according to the write mode specified for the LBA in the rule. (“As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 2 (as applied to claim 1 above):
Igahara et al. disclose, 
wherein the first instruction is configured to enable the storage device to execute a write operation in the first mode [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – The command enables the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]; and 
the second instruction is configured to disable the storage device from executing the write operation in the first mode [figs. 1, 8, 11, 33; pars. 0180-0190 – The command enables the write mode according to the LBA, and as such, disables other write modes. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]. 
 
Claim 3 (as applied to claim 1 above):
Igahara et al. disclose, 
wherein the controller is configured to select a second mode as the write mode when the controller receives the second instruction [figs. 1, 8, 11, 33; pars. 0180-0190 – The command enables the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)];  
m-bit data is written into a memory cell of a second area of the nonvolatile memory in the second mode [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”]; and 
m is a positive integer more than n [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”]. 

Claim 6 (as applied to claim 3 above):
Igahara et al. disclose, 
wherein the controller is configured to select the second mode as the write mode after the controller stops executing a write operation in the first mode [figs. 1, 8, 11, 33; pars. 0180-0190 – The write mode is selected according to the LBA, and may differ from a previously executed write mode. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)].

Claim 7 (as applied to claim 1 above):
Igahara et al. disclose:
wherein the nonvolatile memory includes blocks, each of the blocks being a unit of data erase [fig. 1; par. 0076 – “The memory cell array of NAND flash memory 5 includes blocks BO to B(m-1). Each of the blocks B0 to B(m-1) includes pages (here, pages P0 to P(n-1)). The blocks B0 to B(m-1) each function as a minimum erase unit. A block may be referred to as an erase block or a physical block.”];  
each of the blocks is an active block storing valid data and a free block storing no valid data [fig. 1; par. 0172 – “The blocks can be classified into active blocks and free blocks. Each active block stores valid data, and more data cannot be appended to it. Each free block does not store valid data, and new data can be written to it after erasing data on it.”]; and 
the controller is configured to execute a free block generation operation to increase a number of the free blocks in the first area when the controller receives the second instruction [figs. 1, 31; pars. 0226 – Garbage collection is performed in response to write operations consuming free blocks. (“First, the controller 4 determines whether it is a start timing of a garbage collection operation (step S301). The controller 4 determines that it is a start timing of a garbage collection operation if, for example, the number of free blocks is smaller than a threshold value.”)]. 
 
Claim 8 (as applied to claim 7 above):
Igahara et al. disclose, 
wherein the free block generation operation includes a garbage collection or a compaction [figs. 1, 31; par. 0226 – Garbage collection. (“First, the controller 4 determines whether it is a start timing of a garbage collection operation (step S301). The controller 4 determines that it is a start timing of a garbage collection operation if, for example, the number of free blocks is smaller than a threshold value.”)]. 

Claim 16:
Igahara et al. disclose a storage system comprising: 
a host [fig. 1 - Host 2]; and 
a storage device connectable to the host [fig. 1 – SSD 3], wherein 
the host is configured to transmit a first instruction to the storage device when a priority is given to a performance, and a second instruction tot the storage device when a priority is given to a size [fig. 11; par. 0104 – “The first mode is a mode having its priority in performance (i.e., performance intensive) where the number of bits stored per memory cell is decreased to improve write and read performance. On the other hand, the second mode is a mode having its priority in capacity (i.e., storage capacity intensive) where the number of bits stored per memory cell is increased to guarantee to provide a full storage capacity expected by the host 2 (i.e., a user capacity).”];
the storage device includes a nonvolatile memory and a controller electrically connected to the nonvolatile memory [fig. 1 – SSD 3 contains controller 4 and NAND flash memory 5.];  
the controller is configured to select a first mode as a write mode to write data from the host to the nonvolatile memory when the controller receives a first instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)];  
n-bit data is written into a memory cell of a first area of the nonvolatile memory in the first mode [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”];  
n is a positive integer more than or equal to 1 [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”];  
the controller is configured to select another mode different from the first mode as the write mode when the controller receives a second instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)]; and
the controller is configured to execute a write operation in the first mode or the other mode when the controller receives a write command from the host [figs. 1, 8, 11, 33; pars. 0180-0190, 0246-0253 – The write is performed according to the write mode specified for the LBA in the rule. (“As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)].

Claim 17:
Igahara et al. disclose a control method for controlling a nonvolatile memory, comprising: 
selecting a first mode as a write mode to write data from a host to the nonvolatile memory upon receiving a first instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)], 
selecting another mode different from the first mode as the write mode upon receiving a second instruction from the host [figs. 1, 8, 11, 33; pars. 0083, 0180-0190 – A write mode is selected by the controller according to the rule. In an example, the rule may be based on LBA of the host write. SLC, MLC, TLC, or QLC may be selected as the write mode according to the LBA. (“The write control module 123 accumulates user data received from the host 2 corresponding to a write command in either the SLC write buffer 311 or the TLC write buffer 312 by assigning the user data to the buffer 311 or 312 based on a specific rule described later.” … “Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NAND flash memory in the associated write mode. Specifically, if SLC mode 15 is associated with the LBA range as the write mode, user data is assigned to the SLC write buffer 311. On the other hand, if TLC mode 16 is associated with the LBA range as the write mode, the user data is assigned to the TLC write buffer 312. When an LBA designated by a write command is not included in an LBA range with which a write mode is associated, user data may be written into the NAND flash memory in a write mode determined based on the utilization. An LBA range with which a write mode is associated is designated by the host 2. A write mode may be associated with an LBA range by directly or indirectly designating the write mode by the host 2.” … “Each entry of the LBA range-write mode table 371 includes LBA range (that is specified by a start LBA, and an end LBA or a size) and a write mode (for example, SLC/MLC/TLC/QLC).”)], and
executing a write operation in the first mode or the second mode upon receiving a write command from the host [figs. 1, 8, 11, 33; pars. 0180-0190, 0246-0253 – The write is performed according to the write mode specified for the LBA in the rule. (“As described above, data in a logical address range designated by the host 2 may be written in the NAND flash memory 5 in a write mode designated by the host 2.”)], wherein
n-bit data is written into a memory cell of a first area of a nonvolatile memory cell in a first area of the nonvolatile memory in the first mode [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”], and 
n is a positive integer more than or equal to 1 [figs. 1, 8, 11, 33; par. 0103 – “The mode switch module 121 is configured to dynamically switch the write mode between a first mode where data having N bits is written per one memory cell and a second mode where data having M bits is written per one memory cell. Here, N is equal to or larger than one and M is larger than N.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (Pub. No. US 2019/0095116) as applied to claim 3 above, and further in view of Iyer et al. (Pub. No. US 2006/0161706).

Claim 4 (as applied to claim 3 above):
Igahara et al. disclose all the limitations above but do not specifically disclose: 
wherein the controller is configured to stop executing a write operation in the first mode when the controller receives from the host a third instruction indicating a target size of data written in the first mode, and a write data size in the first mode reaches the target size. 
 In the same field of endeavor, Iyer et al. disclose:
wherein the controller is configured to stop executing a write operation in the first mode when the controller receives from the host a third instruction indicating a target size of data written in the first mode, and a write data size in the first mode reaches the target size [par. 0038 – The write operation completes when the amount of data indicated in the command has been written. (“Once the read or write request completes (e.g., once a size or amount of data specified by the byte count included in request is transferred), the first logic 120 may set such channel 200, 202 to an idle state.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Igahara et al. to include a write size in the command, as taught by Iyer et al., in order to allow the host to specify the amount of data to be written.
 
Allowable Subject Matter
Claims 5 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, and 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jang et al. (Pub. No. US 2020/0293221) disclose normal and turbo writes [par. 0044, 0092-0094].

Byun (Pub. No. US 2021/0141722) discloses normal and turbo writes [pars. 0121-0122].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



8 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139